DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting Analysis
	Claims 14 and 2-11 of the instant application relate to image stabilization and reduction of motion blur which correspond to species 4 identified in the restriction issued on 10/11/2011 in the parent case 13/115589. Therefore the claims of the instant application relate to a distinct invention from the claims of the other related applications. 

Allowable Subject Matter
Claims 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 14 and 21 describe apparatus for creating an image of a scene including at least two image capture devices with differing quality characteristics, and a processor to receive image data from the capture devices, adjust the images obtained so as to match one of the characteristics to the other pair and create a modified image pair, calculate disparity between the modified images, determine areas with constant disparity, identify areas of differing disparity as moving objects, performing motion compensation analysis to identify motion between modified images, remove the motion vectors of moving objects, and using the remaining motion vectors to calculate shaking or a blur vector of the images such that shaking and blur may be reduced. 
The closest prior arts are House, Qureshi and Woodfill. House discloses an image capture system using two cameras with different characteristics, where processing is performed to match the characteristics of the images from the cameras, and determining disparity between the matching images. Qureshi teaches that a background motion vector of an image may be used for image stabilization purposes. Woodfill suggests and that background regions may be regions that have constant disparity values. However none of the combination of the prior arts disclose all of the limitations for determining disparity, identifying areas of constant disparity, determining motion vectors, removing motion vectors of moving objects, and performing shake or blur correction using the remaining motion vectors, in a system with two cameras of different characteristics as required by the independent claims. 
Claims 15-20 depend from claim 14 and are allowable for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEREMIAH C HALLENBECK-HUBER/               Primary Examiner, Art Unit 2423